Citation Nr: 1626593	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  06-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 50 percent for generalized anxiety disorder for the period prior to April 5, 2010.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2002 to April 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for adjustment disorder with depressed mood, rated 30 percent, effective in May 2005.  In September 2009 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2010, the Board remanded the case to the RO for additional development.  A September 2010 rating decision granted an increased (to 70 percent) rating for the Veteran's psychiatric disorder (re-characterized as generalized anxiety disorder), effective April 5, 2010.  An April 2012 Board decision increased the rating for the generalized anxiety disorder for the period prior to April 5, 2010 to 50 percent (but no higher), and denied a rating in excess of 70 percent from April 5, 2010, (and also denied service connection for cervical dysplasia).  

The Veteran appealed that part of the Board's decision that denied a rating in excess of 50 percent prior to April 5, 2010, to the United States Court of Appeals for Veterans Claims (Court).  A July 2013 Memorandum Decision of the Court vacated that portion of the Board's decision addressing the rating for the psychiatric disorder for the period prior to April 5, 2010, and remanded the case to the Board for further proceedings consistent with its decision. 

A December 2013 Board decision denied a rating higher than 50 percent for the generalized anxiety disorder for the period prior to April 5, 2010, and the Veteran appealed the decision to the Court.  In June 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's December 2013 decision and to remand the case to the Board.  A June 2014 Court Order granted the Joint Motion, vacated the Board's December 2013 decision, and remanded the matter to the Board for readjudication consistent with the terms of the Joint Motion.  

A November 2014 Board decision again denied a rating higher than 50 percent for the generalized anxiety disorder for the period prior to April 5, 2010, and the Veteran appealed that decision to the Court.  A January 2016 Memorandum Decision of the Court vacated that Board's decision and remanded the case to the Board for further proceedings consistent with its decision.  The case has been returned to the Board for further consideration.  


FINDING OF FACT

For the period prior to April 5, 2010, the Veteran's generalized anxiety disorder is reasonably shown to have been manifested by symptoms (regular panic attacks) consistent with the schedular criteria for a 70 percent rating; total occupational and social impairment due to PTSD symptoms is not shown; she has worked throughout (including at times in a second job and in late shifts that paid higher wages), tended adequately to activities of daily living, and although lacking a social life (as a result of moving to tend to ailing parents) had close and commendable familial relationships (reflected by assumption of responsibility for the ailing parents.


CONCLUSION OF LAW

A 70 percent, but no higher, rating is warranted for generalized anxiety disorder for the period prior to April 5, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§  4.7, 4.130, Diagnostic Code (Code) 9413 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 
As service connection has been granted and an initial disability rating and effective date have been assigned (see June 2005 rating decision), statutory notice had served its purpose, and its application is no longer required.   Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided notice on the downstream issue of entitlement to an increased initial rating, and has had ample opportunity to respond/supplement the record.  It is not argued that the Veteran was prejudiced by a notice error or omission.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran has had the opportunity to testify at a hearing before the undersigned in September 2009.  The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2009, the undersigned indicated that the Veteran's testimony would focus on the issue of entitlement to a higher rating for her psychiatric disability, and noted the elements to substantiate the claim found lacking (such as the effect that her psychiatric disability has on her functioning at work and also in everyday activities).  The Veteran was assisted at the hearing by her representative.  The representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's psychiatric disability.  No pertinent outstanding evidence was identified by the Veteran or her representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for a higher rating.  

The RO has obtained pertinent VA treatment records.  The Veteran has not identified any additional available evidence for consideration in her appeal.  VA has arranged for VA examinations to assess the psychiatric disability.  38 U.S.C.A. § 5103A(d).  For the period considered in this appeal, the Veteran underwent a pre-discharge [from service] VA examination in February 2005 and post-service VA examinations in February 2009 and April 2010, to determine the nature and severity of her psychiatric disability.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the is required to comply with VA's duty to assist. 

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity [emphasis added] resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On a February 2005 pre-service discharge VA fee-basis (QTC) examination, the Veteran reported that her psychiatric symptoms began in 2004; she reported that she had nightmares, and had difficulty falling, and staying, asleep.  She had constant symptoms of crying, and feeling unwanted, hopelessness and insignificance.  She stated that her ability to perform daily functions was impaired.  Her mind continually raced with thoughts of how she should act in order to avoid being charged with another military offense. 

On mental status examination, her orientation was within normal limits, and her appearance, behavior, and hygiene were appropriate.  Her affect and mood were abnormal with depressed mood, but the depression did not affect her ability to function independently and effectively.  Communications were abnormal as she would, at times, get very defensive.  Her speech was within normal limits.  She reported having 10 to 15 panic attacks per month, with each episode lasting three to four hours.  The attacks involved a pounding chest, flushed face, and excessive sweating.  She did not have delusions, hallucinations, or obsessional rituals.  Her thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  She did not have suicidal or homicidal ideations.  The examiner found the Veteran mentally capable of managing benefit payments in her own best interest.  Mentally, she occasionally had some interference in performing activities of daily living due to poor socialization.  She had decreased motivation for exercise and cleaning her apartment.  She had difficulty establishing and maintaining effective work and social relationships because she isolated herself.  She had no difficulty understanding commands.  She appeared to pose no threat of persistent danger or injury to self or others.  The diagnosis under Axis I was adjustment disorder with depressed mood.  A Global Assessment of Functioning (GAF) score of 54 was assigned. 

A June 2005 rating decision granted service connection for adjustment disorder with depressed mood (now characterized as generalized anxiety disorder), and assigned a 30 percent rating.  Nearly a year later, in April 2006, the Veteran submitted a letter (which was accepted as a notice of disagreement with the rating assigned by the RO in June 2005), requesting that her disability rating be re-evaluated for additional compensation as her disability caused her "to experience greater anxiety, helplessness, and fear."  She related that specialists at the Vet Center informed her that her condition had worsened to PTSD with severe depression.  She also asserted that she had "been unable to function to the best of my abilities at work because flashbacks intercede as I attempt to do simple, daily tasks."  She stated that she had experienced "panic attacks that interfere with my train of thought and job performance throughout the week.  I have resorted to having my manager repeatedly explain seemingly simple tasks step by step for fear of losing my job.  I have difficulty remembering even the simplest things."  She further stated that she had "often contemplated suicide" and suffered from nightmares and inability to sleep.  [Eventually, an April 2012 Board decision increased (to 50 percent) the rating for the Veteran's psychiatric disability for the period before April 5, 2010.]  

Vet Center mental health treatment records, dated from 2005 to 2007, show that the Veteran received treatment for a diagnosis of chronic posttraumatic stress disorder (PTSD) with secondary severe depression.  The records show she worked two jobs - full and part-time jobs - and had problems with sleeping, nightmares, general anxiety, depression, and panic attacks.  GAF scores of 45 were recorded in notations dated in April 2006, October 2006 and January 2007, without any accompanying context or explanation.  A March 2007 letter by a Vet Center psychiatrist notes that the Veteran had symptoms of severe depression, intrusive thoughts, nightmares, intense psychological distress, intense physical reactivity upon exposure to triggers, avoidance of reminders of her trauma, markedly diminished interest in significant activities, restricted range of affect, feeling detached from others, sleep disturbance, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The psychiatrist noted that although the Veteran had been able to work, her difficulties with concentration and excessive irritability had necessitated some accommodation on the part of her supervisor.  Her avoidance behaviors were extreme (for example, she would shop for groceries at times when the store was not busy), and she would spend time alone in her apartment.  She had panic attacks when reminded or cued to circumstances that resembled her trauma.  The panic attacks would occur about 10 to 15 times a month, and were disabling.  She attempted to cope by obsessive cleaning of her apartment and by going to bed and sleeping (hiding) under the covers.  She had no social life and feared any kind of relationship with others. 

An August 2008 VA mental health admissions evaluation note reveals that the Veteran had recently relocated to the area, and as a result had a limited support system, financial concerns, and ill parents with whom she now lived and for whom she cared.  She reported that she had been struggling with anger, unstable mood (with crying spells), depressed mood, sleep disturbance, poor concentration, and intrusive thoughts/memories of allegations of sexual misconduct.  She had also been having some somatic complaints.  On mental status examination, she was neatly dressed, had good eye contact, grooming, and hygiene.  She was cooperative.  She was oriented times four.  Her mood was sad with tears at times.  She presented a good range of emotions, including brightness when speaking of her animals and painting.  Her affect was inconsistent with what she described at times, as if to cover up the severity of her depression.  Her thought processes were organized.  She was able to concentrate.  She had good insight for problems and situations.  Her judgment was fair to good.  It was noted that three days earlier she had thoughts of wanting to die through passive means.  The Axis I diagnoses were PTSD secondary to MST [military sexual trauma] of harassment and allegation of sexual misconduct, and depression.  A GAF score of 32 was assigned.

An October 2008 VA psychiatry outpatient progress report indicates that the Veteran presented with PTSD symptoms secondary to military harassment starting in 2002.  She reported that she had been struggling with anger and intrusive memories.  She had been planning to participate in the "Debutants program in DC" but thought that she would be asked about her discharge from the military, and would have to "deal again with another rejection."  She denied suicidal or homicidal ideation.  On mental status examination, she was described as neatly dressed, with good eye contact and good grooming and hygiene.  She was cooperative.  Her mood was sad with tears at times.  Her affect was inconsistent with what she described at times, as if to cover up the severity of her depression.  Her thought processes were organized, and she was able to concentrate.  She had no perceptual disturbances.  Her insight was good and her judgment was fair to good.  The Axis I diagnoses were PTSD secondary to harassment/allegations of sexual misconduct, and adjustment disorder with depressed mood.  A GAF score of 51 was assigned.  

Similar clinical findings were noted in a November 2008 psychiatry outpatient progress report, but the GAF score assigned was 57.  A December 2008 VA mental health counseling report indicates that the Veteran related that she was feeling a little better with her medications but that she also had been feeling very "stressed out" due to demands of her parents and sibling antagonism with her brother.  

On a January 2009 VA psychiatry outpatient visit, the Veteran reported that she was "feeling overwhelmed and depressed."  She stated that her parents and her brother had been very "mean" to her and were not appreciative of her efforts to take care of her parents.  For the previous two weeks, she had been feeling very low and emotionally very sad.  She had decreased sleep and appetite.  There was no report of suicidal or homicidal ideation.  She did not report symptoms of mania, psychosis, PTSD, or phobia.  She reported that she was compliant with her medications.  On mental status examination, she was alert and oriented times three.  Her hygiene and grooming were described as fair.  She was cooperative and had good eye contact.  Her mood was anxious, related, and appropriate.  Her affect was full range, of normal intensity, and labile.  Her speech was spontaneous, and of normal rate, rhythm, tone, and volume; there were no "circumstantialities," or signs of fronto-temporal dementia noted.  She did not report any suicidal or homicidal ideations.  Her insight and judgment were fair.  A GAF score of 57 was assigned. 

On a February 2009 VA examination, the Veteran stated that she felt she was emotionally better prior to her relocation to the area because she had socialized more with friends after her military discharge.  Since the move, she did little socializing because most of her friends were married and did not want to socialize without their husbands.  She moved to the area to provide a home for her disabled parents.  She stated that recently she had not been getting along well with them.  On mental status examination, she was fully alert and oriented in all spheres.  Her appearance was neat and clean.  Her speech was normal in rate, rhythm, and volume, and the content was logical and goal directed.  Her mood was depressed about her brother making snide comments to her over the internet (monthly) regarding her military discharge.  She had nightmares about her accusers in the Navy trying to kill her, or about seeing some of her accusers in her nightmare.  She felt irritable with work subordinates.  Her affect was full in range, well related and somewhat tearful when discussing mood and military discharge.  She denied hallucinations and delusions.  There was no evidence of a psychotic process or core.  She related that in January 2009 her employer told her to go to the VA emergency room when she was crying after thinking about being hit by a truck.  She stated that she thought about killing herself in non-specific ways about five times yearly.  She had no cognitive or memory deficits.  She had normal intelligence, fair insight and unimpaired judgment.  The Axis I diagnosis was adjustment disorder with depressed mood.  The GAF score assigned was 70. 

The VA examiner opined that it was less likely than not that the Veteran had an increase in her adjustment disorder with depressed mood in reaction to anything that occurred in the military.  Rather, it was as likely as not that she had a mild increase in her adjustment disorder with depressed mood in reaction to giving up her friends in order to take on the burden of buying a house for her disabled parents in order to provide a home for them.  It was as likely as not that the symptoms of this increase in adjustment disorder with depressed mood were increased irritability with subordinates at work, increased nightmares, and increased difficulty getting along with her disabled parents.

On a subsequent February 2009 VA psychiatry outpatient progress report, the Veteran related that her mood had been stable.  After the visit of her brother and his family, they had had problems and now she felt more relaxed.  She enjoyed taking her dog on hikes and painting on canvas.  She was compliant with medication.  On mental status examination, she was oriented times four, and was neatly dressed with good grooming and hygiene.  She was cooperative, with good eye contact.  Her mood was anxious, her affect was labile, and her speech was fluent and spontaneous with normal rate, volume, and rhythm.  Her thought processes were organized and she was able to concentrate.  Her insight was good and judgment was fair to good as she minimized symptoms in order to be strong.  The Axis I diagnoses were PTSD secondary to harassment/allegations of sexual misconduct (in the military), and adjustment disorder with depressed mood.  The GAF score was 57.  

VA psychiatry outpatient progress reports in March 2009, April 2009, and May 2009 reflect similar clinical findings as those reported in February 2009, including GAF scores of 57.  On her March visit, she reported that her mood had been stable, with the exception of one occasion when talking about her traumatic event.  On her April visit, she reported her mood was good, although she still felt depressed and sometimes hopeless and worthless.  She denied having any suicidal ideations, and she stayed busy with her three jobs and taking care of her disabled parents.  On her May visit, she related that a recent trip was good for her because she resumed a relationship with an old school friend.  She described her mood as good and denied any of the usual feelings of hopelessness and worthlessness.  On a May 2009 addendum report, a depression screen was performed, and was suggestive of mild depression.  

On a June 2009 VA psychiatric follow-up visit, the Veteran reported that her mood was okay but she had been depressed lately due to work circumstances.  She stated that she was not happy in the workplace, as her subordinates had been talking about her and filing complaints.  She stated that she was not sure why she was being targeted as she has tried to be fair and believed herself to be a very kind and generous person.  She stated that she was able to complete her tasks at work, and continued to get above average evaluations from her supervisors.  However, the behavior of her co-workers had affected her drive to go to work and at times she hated going to work.  Her sleep had been okay, as she was getting six to eight hours of sleep a night.  She has had two nightmares in which people were trying to murder her.  She denied suicidal or homicidal thoughts.  She had plans to take a trip in July to visit with friends.  She was compliant with medications.  

On mental status examination, the Veteran was noted to have good grooming, hygiene, and eye contact.  Her mood appeared euthymic, and her affect was of normal range and intensity, and appropriate.  Her speech was of normal rate, tone and volume, as well as fluent and spontaneous.  Her thought processes were linear, goal directed, and logical.  There were no delusions, paranoid ideations, obsessions, or compulsions.  Her cognitive abilities were grossly intact.  Her impulse control was good and judgment and insight were intact.  The diagnoses were PTSD secondary to harassment and allegations of sexual misconduct, and adjustment disorder with depressed mood.  A GAF score of 61 was assigned.  

VA mental health counseling notes indicate that in July 2009 the Veteran reported feeling a little better with medications, but feeling overwhelmed due to incidents at work that were similar to military accusations.  She was also seen after returning from a vacation, where she reconnected with old military friends.  She became teary at times when speaking of her parents getting older and their eventual death, which would leave her unsupported emotionally.  She continued to engage in numerous activities including some with friends, but she was aware this area needed to be developed further.  Then, in August 2009 she reported that her depressive symptoms had increased, with irritability and a lack of energy and interest in activities like painting.  She continued to engage in numerous activities including some with friends.  

On a subsequent August 2009 VA psychiatry outpatient consult, the Veteran reported that she had not been able to sleep for more than three hours for the past week.  She denied suicidal or homicidal thoughts, and stated that she lived for her dog and cat and was hopeful for the future.  On mental status examination she was alert, and oriented in time place and person.  She had good grooming, hygiene, and eye contact.  She was cooperative.  Her mood appeared euthymic.  Her affect was of normal range and intensity, and appropriate.  Her speech was normal, fluent, and spontaneous, and of normal rate, tone, and volume.  Her thought processes were linear, goal directed, and logical.  She had good impulse control.  Her judgment and insight were intact.  A GAF score of 61 was assigned.  

At a Board hearing in September 2009, the Veteran testified as to the impairment from her psychiatric disability, asserting that "work is a huge concern."  She described incidents at work where she became "completely emotional" and had outbursts that resulted in her employer sending her home, suggesting she seek emergency room assistance (she once ended up seeking aid at a VA mental health clinic), or sending her to "go chill" in another room.  She described symptoms of sleep difficulties, nightmares, and suicidal thoughts.  She related that she did not socialize because she had not "been dealing with people very well."  She explained how her condition impacted her work performance, as at times she had to leave the production floor (after talking with her supervisor) when her attention was unfocused such as when she was having a flashback.  

At the hearing the Veteran submitted a statement further describing in great detail how her psychiatric disability impacted on her daily in terms of functioning with others (family, friends, co-workers) and with ability to sleep.  She related that her disability caused her to be "set off" or easily tearful, which resulted in her departure from situations to avoid further displays of distress and in her becoming isolated, or culminated in a manager or supervisor at work either counseling her or sending her home (once it was strongly suggested she go to the emergency room, not realizing she was having suicidal ideation at the time).  She explained how she was constantly on guard at work with what was being said about her (which was reminiscent of the emotionally trying times she had during service).  She stated she had difficulty remembering or recalling specific information so that her supervisor had to explain assignments step-by-step.  She noted troubles falling sleeping and with recurring nightmares of being murdered accompanied by a shaking feeling when she would wake up.  She found it "near impossible to socialize" and preferred to keep to herself at home with the feeling that she needed to isolate herself.  She described her life as always "working at my job, trying to sleep, tasking at daily chores that need to get done before work starts, and going to work again."  She said she only felt sadness and anger, and could not summon the energy to do the things she previously enjoyed doing.   

In September 2009 and October 2009 VA psychiatry outpatient progress reports, the Veteran complained that her sleeping difficulties continued.  She had an irregular work schedule where she worked from 3:00 p.m. to 2:00 a.m. and arrived home around 3:00 a.m.  The physician indicated that the work schedule may have produced the shift in the Veteran's sleeping patterns.  The Veteran stated that because of financial concerns, she could not change her work schedule to a day shift.  On mental status examination, she was alert, and oriented in time, place, and person.  Her grooming, hygiene, and eye contact were good.  Her speech was normal, fluent, and spontaneous, and had normal rate, tone, and volume.  She was cooperative.  Her thought processes were linear, goal directed, and logical.  She had no suicidal or homicidal thoughts.  There were no delusions, paranoid ideations, obsessions, or compulsions.  Her cognitive ability was grossly intact.  She had good impulse control.  Her judgment and insight were intact.  In October 2009, symptoms of hypomania were reviewed, but the Veteran denied any symptoms.  GAF scores of 61 were assigned.  

A November 2009 VA psychiatry outpatient progress report indicates clinical findings very similar to those of previous months, but her mood appeared "down" (she was very sad about her dog who had lymphoma diagnosed), and a GAF score of 55 was assigned.  In a January 2010 VA telephone contact note, the Veteran requested a refill of medication.  She denied any suicidal or homicidal ideations and reported a stable mood at that time.  

In February 2010 VA psychiatry outpatient progress reports, the Veteran reported that she began a new (supervisory level) job since the end of November 2009.  Her shift hours had changed somewhat, and she also worked a second job on Saturdays.  She felt that she did not sleep enough.  Symptoms of hypermania were reviewed, and she denied any such symptoms.  She continued to live with and take care of her disabled parents.  She was compliant with medication.  On mental status examination, she was alert, and oriented in time, place, and person.  Her grooming, hygiene, and eye contact were good.  Her speech was normal, fluent, and spontaneous, and had normal rate, tone, and volume.  She was cooperative.  Her thought processes were linear, goal directed, and logical.  She had no suicidal or homicidal thoughts.  There were no delusions, paranoid ideations, obsessions, or compulsions.  Her cognitive ability was grossly intact.  She had good impulse control.  Her judgment and insight were intact.  A GAF score of 60 was assigned.  Similar findings were recorded on a March 2010 VA psychiatric outpatient progress note, with a GAF score of 61 assigned.  

Generalized anxiety disorder is evaluated under 38 C.F.R. § 4.130, Code 9413.  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from generalized anxiety disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9413 (and the General Rating Formula for Mental Disorders (General Formula)).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

The Veteran's generalized anxiety disorder has been rated 50 percent under 38 C.F.R. § 4.130, Code 9413, and the General Formula from May 2005 (when service connection was established) to April 5, 2010.  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.    

Further, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

This case has been returned by the Court for readjudication.  In a January 2016 Memorandum Decision, the Court found error with a previous decision of the Board in November 2014, which denied a rating higher than 50 percent for the period prior to April 5, 2010.  The period considered in this appeal is from May 1, 2005 (effective date of service connection for the mental disability) to April 5, 2010 (when the RO granted a 70 percent rating for the generalized anxiety disorder).  The Court described ten "deficiencies" in the prior Board decision, as follows.  The Court directed that the Board's decision should have had a "more precise analysis," first stating whether it felt the Veteran had symptoms of the kind listed in the rating criteria, and if so, assessing whether such symptoms resulted in occupational and social impairment with deficiencies in most areas [the criteria for a 70 percent rating].  The Court faulted the Board's analysis because it failed to "capture the full complexity of the appellant's social history."  The Court decided that in its decision analysis, the Board was "downplaying or disregarding" severe symptoms that were infrequent.  The Court felt the Board did not adequately consider the timing of the Veteran's symptoms and whether they indicated that the severity of her mental disorder fluctuated.  The Court found the Board's factual findings were not clear, stating that it did not "definitively conclude" whether it believed the Veteran's assertions of "no social life" and suicidal ideation were accurate.  

The Court believed that when the Board "ticked through the symptoms listed in the rating criteria and noted the symptoms that the appellant does not have," this was a violation of Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002) (cited herein above).  The Court felt it was unclear how the Board's distinction between jeopardized employment and employer accommodation related to the rating criteria.  The Court felt that the Board had "expended much energy" in demonstrating how severe GAF scores assigned by care providers and examiners to the Veteran were "wrong," and in doing so, it impermissibly "attacked their opinions based on its view of the medical evidence."  The Court found that the Board did not explain the legal basis for its opinion that the Veteran's mental disorder significantly undermined her occupational functioning but did not warrant a 70 percent rating because she was able to maintain her job, and did not discuss evidence that the Veteran has taken "extraordinary actions to keep her symptoms from jeopardizing her employment."  The Court finally pointed out that the Board did not consider the findings of an April 2010 VA examination, upon which the RO assigned a 70 percent rating; it found that a review of the examination report "would likely help the Board to fully understand the changes the appellant experienced during the period on appeal" and that it "may serve the Board well to compare the symptoms the examiner described to those present before April 2010 to determine whether and how appreciably they differ in type and severity."  

The Board has carefully considered the "deficiencies" raised by the Court, and it has again reviewed in depth the record of evidence for the period on appeal.  In viewing the evidence in a light most favorable to the Veteran (and with close consideration of those points emphasized by the Court), the Board finds that for the entire period prior to April 5, 2010, it reflects that her psychiatric symptoms presented a disability picture noteworthy for a symptom that warrants a 70 percent rating.  [See Memorandum Decision, page 4,  note 1.]  

In reviewing this particular matter again for third time, it has become all too apparent that evaluating the Veteran's mental disorder is a complex undertaking, especially given the various symptoms reported by the Veteran over time and the varying interpretations of those symptoms, in terms of the severity of the mental disorder, by care providers and examiners.  The Board acknowledges that different examiners, at different times, will not describe the same disability in the same language, but that it must interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Further, the Board must consider the disorder from the point of view of the Veteran working or seeking work.  Id.  

This case stands out for its seeming symptom fluctuations, as well as the inconsistencies with which the symptoms are reported and the level of severity ascribed to them.  The Board has previously attempted to reconcile the various reports into a consistent picture when it denied a rating higher than 50 percent, but the Court has found its prior efforts inadequate.  In light of the directives of the Court and in consideration of the unstated undertones of its decision, the Board resolves all reasonable doubt in the Veteran's favor and finds that the evidence supports a 70 percent rating, and no higher.  

To illustrate the complexity of this case, with its variations in the reported and interpreted symptomatology, the following evidence is highlighted.  

For the period under consideration, the assigned GAF scores greatly fluctuated but were mostly in the range from 51 (indicating moderate disability) to 61 (indicating mild disability).  Specifically, there were scores of 45 in April 2006, 45 in October 2006, 45 in January 2007, 32 in August 2008, 51 in October 2008, 57 in November 2008, 57 in January 2009, 70 in February 2009, 57 in February through May 2009, 61 in June 2009, 61 in August through October 2009, 55 in November 2009, 60 in February 2010, and 61 in March 2010 (with a score of 35 on April 5, 2010).  Thus, it would appear that the Veteran experienced significant symptoms in the early part of the period on appeal, which improved after she relocated to a different city to work and care for her parents (who lived with her); however, at the time of the February 2009 VA examination, the Veteran reported that she felt emotionally better prior to her relocation because she had socialized more with friends.  (Interestingly, in a letter from the Vet Center dated in March 2007, which summarized the Veteran's symptoms during her treatment, it was specifically noted that she had no social life.)  Further, the VA examiner in February 2009 assigned a GAF of 70, noting - but not explaining - the  Veteran's report of having thoughts of suicide about five times a year.  

The Veteran's testimony regarding her psychiatric symptoms appeared to be inconsistent with the reported symptoms on treatment records at that time.  For instance, she described symptoms of having suicidal thoughts, no socialization because she was not "dealing with people very well," interference with her work performance when her attention was unfocused, feelings only of sadness and anger, and lack of energy to do the things she previously enjoyed.  However, VA outpatient records in March 2009, May 2009, June 2009, July 2009, August 2009, September 2009, and October 2009 depict a different disability picture, as they show that she consistently denied suicidal thoughts, had a good/euthymic mood, reconnected with an old school friend and with old military friends, engaged in numerous activities including some with friends, and received above average evaluations from supervisors.  Additionally, the Veteran reported in an earlier statement in April 2006 that she often thought about suicide, but suicidal ideation was not reported during her treatment at the Vet Center at that time, and the Vet Center psychiatrist did not mention suicidal ideation in a March 2007 letter that summarized her psychiatric symptoms.  Such discrepancies would make it seem that she was exaggerating the true nature of her disability, or embellishing her symptoms, for the purpose of attaining more benefits, and would appear to call into question her credibility in accurately reporting symptoms.  Nevertheless, it is notable that on some outpatient reports in August 2008, October 2008, and February 2009, care providers stated that her affect was not consistent with what she described at times, as if to mask or cover up the severity of her depression.  In other words, it appeared she may have been underreporting the severity of her symptoms.  

Other discrepancies in the record include the Veteran's assertions in statements and testimony that she needed her supervisors to review tasks and assignments step-by-step with her, but clinical evaluation provided different assessments.  Symptoms of difficulty with concentration were noted by the Vet Center, but VA outpatient records indicate that she had no difficulty in understanding commands and her memory was not found to be deficient.  Moreover, her thought processes were generally found to be linear, goal directed, and logical, and her judgment and insight were consistently intact.  Such findings do not suggest the level of difficulty at work that the Veteran claimed.  Regarding symptoms of excessive irritability noted by the Vet Center and by the Veteran herself in statements in April 2006 and September 2009, VA outpatient records consistently assessed the Veteran as having good impulse control.  Thus, clinical findings are not always shown to align with the symptoms as reported by the Veteran.  

The Board has reviewed the April 2010 VA examination report, as suggested by the Court, as it purportedly gives an accurate depiction of the Veteran's symptoms as they developed and changed over the course of the period considered in this appeal.  The Court felt that such a review would help the Board to "fully understand the changes."  It is noted, however, that the report does not provide a comprehensive analysis of the clinical findings reported through the years with citations to particular records, and it does not reconcile the inconsistencies in the record, as briefly noted in the preceding paragraphs.  In any case, the Board has taken notice of the symptoms described in the report and compared them with the symptoms described prior to April 2010.  In some ways, they appear to portray a disability picture similar to that described in the March 2007 Vet Center letter, to include findings of severe depression and "triggers" involving the workplace, but they do not clearly reflect the fact that the Veteran's symptoms, as observed and documented in VA outpatient records, appear to have fluctuated in the appeal period.  Of note is the April 2010 VA examiner's finding that the Veteran had "dramatic limitations on her ability to function consistently in a work environment" and interpreted the fact that she had recently been promoted to supervisor as a "trigger" (as it placed her in a "vulnerable position" like she was on a ship during service when she experienced trauma and harassment).  While the RO determined that such findings were sufficient to warrant a 70 percent rating, as pointed out by the Court, the Board observes that it is not beholden to such a determination as the propriety of the 70 percent rating is not presently before it.  [The Board observes that a dramatic limitation on ability to function consistently in a work environment suggests functioning that would lead to a termination, demotion, or reduction in compensation rather than a promotion.  Furthemore, promotion to supervisor suggests recognition of capability to assume a post of greater responsibility rather than the vulnerable position the examiner cited.]  

In any event, there are many difficulties in assessing the severity of the psychiatric disability in this case, because the medical records and statements of the Veteran reflect conflicting disability pictures throughout the appeal period.  In previous decisions, the Board has attempted to reconcile the disparate descriptions of the Veteran's disability, but the Court found among other things that the Board's factual findings in its prior decision of November 2014 were not clear.  It asserted that there were no definitive findings, for example, as to whether it believed the Veteran's assertions of having "no social life" and suicidal ideation were accurate.  Having reviewed the case in light of the Court's decision, the Board finds that there is competent medical evidence both in support of and against her assertions.  Further, there is evidence to show that such symptomatology waxed and waned, but the Board concludes that trying to discern from the conflicting records as to when these and other symptoms were present (and to what degree) and absent is essentially a futile exercise.  In according the Veteran the benefit of the doubt when assessing the evidence concerning the severity of her psychiatric disability, the Board concludes that the generalized anxiety disorder resulted in symptoms that were persistent and severe enough to approximate the criteria for a 70 percent rating throughout the period of the appeal.  

The Board finds that the evidence is consistent with regard to some symptoms.  For example, it does not demonstrate that the Veteran's disability picture was marked by such symptoms as persistent suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, spatial disorientation, neglect of personal appearance and hygiene, and impaired judgment.  Nevertheless, during some periods there were reports of thoughts of suicide (without description of detail), and the Veteran's social isolation (beyond some of the notations indicating that she re-connected with old friends), near-continuous mood problems (depression), nightmares, sleep disturbance, intrusive memories/flashbacks, difficulty with co-workers, emotional lability (easily tearful), and apparent inability to establish and maintain effective relationships beyond her parents (especially after she relocated) are sufficiently severe in impairment consistent with the criteria for a 70 percent rating.

In sum, the severity of the Veteran's generalized anxiety disorder picture is such that a 70 percent rating is warranted prior to April 5, 2010.  In arriving at this conclusion, the Board notes that it has accorded less probative weight to the GAF scores, which more often than not reflect moderate symptoms or moderate difficulty in social and occupational functioning, than to the Veteran's reports of substantial impairment in functioning in the workplace and preference for social isolation.  In recognizing too that the Veteran's symptomatology is illustrative of both the criteria for a 50 percent rating and the criteria for a 70 percent rating, the Board again emphasizes that in this case it has given careful consideration to allowing the Veteran the benefit of the doubt in accordance with 38 U.S.C.A. § 5107(b).

The objective evidence, however, does not show that the Veteran's generalized anxiety disorder meets the criteria for a 100 percent rating under Diagnostic Code 9413 at any time since service connection was made effective in May 2005.  It is the Board's judgment that the record does not reflect those symptoms of her psychiatric disability to the degree and severity that typify a 100 percent disability rating.  For example, no medical examiner has indicated that the Veteran is totally impaired, both socially and occupationally, despite such descriptions of her symptoms as "severe" at times.  The Veteran has consistently maintained gainful employment.  Additionally, there is no objective evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss (for names of close relatives, own occupation, or own name), or any symptoms that are of similar type and severity.  To illustrate this, the mental status examinations for the Veteran throughout the period did not show any of the foregoing symptoms, or any other symptoms of the same type and degree, to be clinically present.  She has consistently been evaluated as having adequate grooming and hygiene, fair to good (or intact) insight and judgment, and linear/goal-directed/logical thought processes, without persistent delusions or hallucinations or any memory loss.  She was also consistently fully alert and oriented.  Although the evidence clearly demonstrates that she has significant social and occupational impairment attributable to her psychiatric disability, her symptomatology is clearly not consistent with the criteria for a 100 percent disability rating under Code 9413. 

As noted earlier, consideration has been given to "staged ratings" for generalized anxiety disorder over the period considered in this appeal, but the Board concludes that, with reasonable doubt resolved in the Veteran's favor, clinical findings demonstrate that she meets the criteria for a 70 percent rating for the period prior to April 5, 2010 under Code 9413, and that the preponderance of the evidence is against a claim for a rating higher than 70 percent for the entire period since service connection was established effective in May 2005.  

Finally, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For the period prior to April 5, 2010, in comparing the Veteran's generalized anxiety disorder level and symptomatology to the Rating Schedule, the Board finds that the level of disability shown is encompassed by the Rating Schedule criteria.  A higher rating of 100 percent is provided for a more severe psychiatric disability.  Furthermore, the Veteran has not been hospitalized for her disability, and VA examination reports indicate that she has maintained gainful employment throughout (advancing to a supervisory position, see February 2010 treatment record), was able (for financial reasons) to work a less desirable shift, and even worked more than one job at one time.  In short, the evidence does not show a marked interference with employment.  In light of the foregoing, the assigned schedular rating of 70 percent is adequate, and referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

A 70 percent rating is granted for generalized anxiety disorder for the period prior to April 5, 2010.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


